Citation Nr: 1624155	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2008.
 
2. Entitlement to a rating in excess of 50 percent for PTSD from December 1, 2008.
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

These matters is before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued the assigned 30 percent rating for the Veteran's service-connected PTSD. The Veteran appealed, contending a higher rating was warranted.

By a subsequent December 2008 rating decision, the RO assigned a temporary total rating (TTR) based upon hospitalization due to the service-connected PTSD effective September 23, 2008. The 30 percent rating was to resume effective December 1, 2008. However, a July 2009 rating decision assigned an increased rating of 50 percent effective December 1, 2008. As the Veteran is presumed to be seeking the maximum rating warranted, the Board has construed the issues on appeal as entitlement to a rating in excess of 30 percent prior to September 23, 2008, and in excess of 50 percent from December 1, 2008 (excluding the period where the TTR was in effect). See AB v. Brown, 6 Vet. App. 35 (1993).

The issues were remanded by the Board in May 2012 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the issues on appeal must be remanded. 

The Veteran's substantive appeal in regard to the issues on appeal was received in July 2008. Subsequently, as explained above, the Board remanded these issues in May 2012. After complying with the remand instructions, the RO issued a supplemental statement of the case (SSOC) continuing its denial of the issues on appeal in August 2014. After the issues were transferred to the Board on appeal, the Veteran submitted new evidence in regard to the issues in March 2016. The new evidence contains private medical records in regard to the Veteran's PTSD treatment, symptomatology, and impairment. This new evidence has not yet been reviewed by the AOJ.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence. 38 C.F.R. § 19.37(b) (2015). Under 38 C.F.R. § 20.1304(c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral." 38 C.F.R. § 20.1304(c).

Here, the Veteran's substantive appeal was received prior to February 2, 2013. His procedural right of initial AOJ review has not been waived by the appellant or his representative, and the new pertinent evidence does not guarantee that the benefits sought may be fully allowed on appeal without such referral. See 38 C.F.R. § 20.1304(c). For these reasons, the Veteran's appeal for a higher rating for PTSD will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After steps 1 and 2 have been completed, readjudicate the Veteran's claims on appeal with consideration of all additional evidence associated with the claims file since the August 2014 SSOC. If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



